 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                Eastern District of Michigan

 Case number (If known):                              Chapter you are filing under:
                                                      ✔
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13                                                                       ❑Check if this is an
                                                                                                                                                    amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Jamie
       government-issued picture                   First name                                                       First name
       identification (for example, your
                                                   Christine
       driver’s license or passport).
                                                   Middle name                                                      Middle name
       Bring your picture identification to        Denunzio
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
                                                   Jamie
       in the last 8 years                         First name                                                       First name
       Include your married or maiden              C.
       names.                                      Middle name                                                      Middle name
                                                   McKenzie
                                                   Last name                                                        Last name



                                                   Jamie
                                                   First name                                                       First name


                                                   Middle name                                                      Middle name
                                                   Huntington
                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 3        8       8   5                                xxx - xx -
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)



Official Form 101
                     20-41208-mlo                  Doc 1              Filed 01/28/20           Entered 01/28/20 16:39:59
                                                                    Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                 Page 1 of 77           page 1
 Debtor 1            Jamie               Christine                    Denunzio                                           Case number (if known)
                     First Name          Middle Name                  Last Name


                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification
                                          ✔I have not used any business names or EINs.
                                          ❑                                                                   ❑I have not used any business names or EINs.
       Numbers (EIN) you have used
       in the last 8 years
                                          Business name                                                       Business name
       Include trade names and doing
       business as names
                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          46 Bluebird Hill Dr
                                          Number             Street                                           Number            Street




                                          Orion, MI 48359-1807
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Oakland
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                          it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                          this mailing address.                                           to you at this mailing address.


                                          Number             Street                                           Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101
                    20-41208-mlo          Doc 1             Filed 01/28/20                 Entered 01/28/20 16:39:59
                                                           Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                          Page 2 of 77                       page 2
 Debtor 1            Jamie               Christine                Denunzio                                             Case number (if known)
                     First Name          Middle Name                  Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                         ✔
                                         ❑     Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13




  8.   How you will pay the fee          ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             Your Filing Fee in Installments (Official Form 103A).

                                         ✔
                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ✔ No.
                                         ❑
  9.   Have you filed for bankruptcy
       within the last 8 years?          ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY



                                         ✔
                                         ❑   No.     Go to line 12.
  11. Do you rent your residence?
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                     ❑   No. Go to line 12.

                                                     ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                         of this bankruptcy petition.




Official Form 101
                    20-41208-mlo          Doc 1           Filed 01/28/20             Entered 01/28/20 16:39:59
                                                         Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                       Page 3 of 77                          page 3
 Debtor 1             Jamie                   Christine                Denunzio                                          Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                              ✔
                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                  City                                                       State        ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above




                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor?   11 U.S.C. § 1116(1)(B).
      For a definition of small business      ✔
                                              ❑   No.        I am not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                              ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                             Code.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                              ✔
                                              ❑   No.
  14. Do you own or have any
      property that poses or is               ❑   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                        If immediate attention is needed, why is it needed?
      attention?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that                      Where is the property?
      needs urgent repairs?
                                                                                    Number          Street




                                                                                      City                                               State               ZIP Code




Official Form 101
                    20-41208-mlo               Doc 1           Filed 01/28/20             Entered 01/28/20 16:39:59
                                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                         Page 4 of 77                      page 4
 Debtor 1            Jamie                Christine                  Denunzio                                           Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
                                          ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                               any.                                                                 any.

                                          ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                         requirement.
                                               To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                        circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                               counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                of realizing or making rational                                      of realizing or making rational
                                                                decisions about finances.                                            decisions about finances.
                                               ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                               be unable to participate in a briefing
                                                                  in person, by phone, or through the                                  in person, by phone, or through the
                                                                  internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                  to do so.                                                            to do so.
                                               ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                              a military combat zone.

                                               If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101
                    20-41208-mlo            Doc 1            Filed 01/28/20              Entered 01/28/20 16:39:59
                                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                          Page 5 of 77                           page 5
 Debtor 1            Jamie                  Christine                  Denunzio                                           Case number (if known)
                     First Name             Middle Name                  Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                        an individual primarily for a personal, family, or household purpose.”
                                                     ❑      No. Go to line 16b.
                                                     ✔
                                                     ❑      Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                   business or investment or through the operation of the business or investment.
                                                     ❑      No. Go to line 16c.
                                                     ❑      Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?          ❑     No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any           ✔
                                               ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                     expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                         ✔
                                                               ❑    No
      that funds will be available for
      distribution to unsecured                                ❑    Yes
      creditors?

  18. How many creditors do you                 ✔
                                                ❑    1-49            ❑     1,000-5,000          ❑    25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?
                                                ❑    50-99           ❑     5,001-10,000
                                                ❑    100-199         ❑     10,001-25,000
                                                ❑    200-999


  19. How much do you estimate your             ✔
                                                ❑    $0-$50,000                           ❑   $1,000,001-$10 million                  ❑    $500,000,001-$1 billion
      assets to be worth?
                                                ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                 ❑    $1,000,000,001-$10 billion
                                                ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                ❑    $10,000,000,001-$50 billion
                                                ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million               ❑    More than $50 billion


  20. How much do you estimate your             ❑    $0-$50,000                           ❑   $1,000,001-$10 million                  ❑    $500,000,001-$1 billion
      liabilities to be?                        ✔
                                                ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                 ❑    $1,000,000,001-$10 billion
                                                ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                ❑    $10,000,000,001-$50 billion
                                                ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million               ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Jamie Christine Denunzio
                                         Jamie Christine Denunzio, Debtor 1
                                         Executed on 01/26/2020
                                                         MM/ DD/ YYYY


Official Form 101
                    20-41208-mlo              Doc 1           Filed 01/28/20               Entered 01/28/20 16:39:59
                                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                           Page 6 of 77                      page 6
 Debtor 1            Jamie                  Christine               Denunzio                                           Case number (if known)
                     First Name             Middle Name              Last Name



   For your attorney, if you are              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                         under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                              which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an           in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this     filed with the petition is incorrect.
   page.

                                              ✘ /s/ Lashonda S. Bourgeois-Lewis                                        Date 01/26/2020
                                                  Lashonda S. Bourgeois-Lewis, Attorney                                       MM / DD / YYYY




                                                  Lashonda S. Bourgeois-Lewis
                                                  Printed name

                                                  Lewis Law, PLLC
                                                  Firm name

                                                  PO Box 775
                                                  Number     Street



                                                  Clarkston                                                            MI      48346
                                                  City                                                                State    ZIP Code



                                                  Contact phone (248) 785-3780                                     Email address Lashonda@LashondaLewisLaw.com


                                                  P63214                                                               MI
                                                  Bar number                                                          State




Official Form 101
                    20-41208-mlo             Doc 1         Filed 01/28/20              Entered 01/28/20 16:39:59
                                                          Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                       Page 7 of 77                      page 7
 Fill in this information to identify your case and this filing:

  Debtor 1                          Jamie                        Christine                  Denunzio
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                          Eastern District of Michigan
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     1974 Elcona double wide                                         What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
              46 Bluebird Hill Dr                                            ❑ Condominium or cooperative
                                                                             ✔ Manufactured or mobile home
                                                                             ❑
                                                                                                                                                         Current value of the
                                                                                                                                                         entire property?
                                                                                                                                                                                         Current value of the
                                                                                                                                                                                         portion you own?
              Orion, MI 48359-1807                                           ❑ Land                                                                                      $500.00                        $250.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
              Oakland
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Homestead
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ✔ At least one of the debtors and another
                                                                             ❑
                                                                                                                                                              (see instructions)

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜                $250.00




                   20-41208-mlo
Official Form 106A/B                                         Doc 1             Filed 01/28/20    Entered
                                                                                           Schedule           01/28/20 16:39:59
                                                                                                    A/B: Property                                                           Page 8 of 77               page 1
Debtor 1                   Jamie                         Christine                        Denunzio                                                          Case number (if known)
                           First Name                    Middle Name                      Last Name




 Part 2: Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Buick                    Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                  Lesabre
                                                                           ✔ Debtor 1 only
                                                                           ❑                                                                              amount of any secured claims on Schedule D:
           Model:
                                                                           ❑ Debtor 2 only                                                                Creditors Who Have Claims Secured by Property.
                                                  2000                     ❑ Debtor 1 and Debtor 2 only                                                 Current value of the          Current value of the
                                                                           ❑ At least one of the debtors and another
           Year:
                                                  190000                                                                                                entire property?              portion you own?
           Approximate mileage:                                                                                                                                         $300.00                      $300.00
           Other information:                                              ❑Check if this is community property (see
                                                                                instructions)




     If you own or have more than one, list here:

      3.2 Make:                                   Dodge                    Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                  Ram
                                                                           ✔ Debtor 1 only
                                                                           ❑                                                                              amount of any secured claims on Schedule D:
           Model:
                                                                           ❑ Debtor 2 only                                                                Creditors Who Have Claims Secured by Property.
                                                  1997                     ❑ Debtor 1 and Debtor 2 only                                                 Current value of the          Current value of the
                                                                           ❑ At least one of the debtors and another
           Year:
                                                  189000                                                                                                entire property?              portion you own?
           Approximate mileage:                                                                                                                                         $271.00                      $271.00
           Other information:                                              ❑Check if this is community property (see
                                                                                instructions)




4.    Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
           Make:                                                           Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                                           ❑ Debtor 1 only                                                                amount of any secured claims on Schedule D:
           Model:
                                                                           ❑ Debtor 2 only                                                                Creditors Who Have Claims Secured by Property.
                                                                           ❑ Debtor 1 and Debtor 2 only                                                 Current value of the          Current value of the
                                                                           ❑ At least one of the debtors and another
           Year:
                                                                                                                                                        entire property?              portion you own?
           Other information:
                                                                           ❑Check if this is community property (see
                                                                                instructions)


5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   you have attached for Part 2. Write that number here.........................................................................................................                  ➜               $571.00




                   20-41208-mlo
Official Form 106A/B                                        Doc 1             Filed 01/28/20    Entered
                                                                                          Schedule           01/28/20 16:39:59
                                                                                                   A/B: Property                                                          Page 9 of 77            page 2
Debtor 1              Jamie                  Christine                 Denunzio                                          Case number (if known)
                      First Name             Middle Name               Last Name




 Part 3: Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.

6.    Household goods and furnishings
      Examples:    Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                     Sofa, lamps, kitchen appliances, washer & dryer, kitchen items, bed
                                                                                                                                                                 $500.00


7. Electronics
      Examples:    Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                   electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                     cellular telephones, televisions, DVD player                                                                                $285.00



8.    Collectibles of value
      Examples:    Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                   stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........

9. Equipment for sports and hobbies
      Examples:    Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                   carpentry tools; musical instruments
      ✔ No
      ❑
      ❑ Yes. Describe........

10.    Firearms
       Examples:    Pistols, rifles, shotguns, ammunition, and related equipment
       ✔ No
       ❑
       ❑ Yes. Describe........

11.    Clothes
       Examples:    Everyday clothes, furs, leather coats, designer wear, shoes, accessories

       ❑ No
       ✔ Yes. Describe........
       ❑                                                                                                                                                         $150.00



12.    Jewelry
       Examples:    Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

       ❑ No
       ✔ Yes. Describe........
       ❑
                                     costume jewelry
                                                                                                                                                                  $50.00




                  20-41208-mlo
Official Form 106A/B                          Doc 1         Filed 01/28/20    Entered
                                                                         Schedule          01/28/20 16:39:59
                                                                                  A/B: Property                                       Page 10 of 77           page 3
Debtor 1                    Jamie                             Christine                            Denunzio                                                                    Case number (if known)
                            First Name                        Middle Name                           Last Name



13.   Non-farm animals
      Examples:          Dogs, cats, birds, horses

      ❑ No
      ✔ Yes. Describe........
      ❑
                                                  Mini fox terrior                                                                                                                                                      $50.00



14.   Any other personal and household items you did not already list, including any health aids you did not list

      ✔ No
      ❑
      ❑ Yes. Describe........

15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
      for Part 3. Write that number here........................................................................................................................................➜                                   $1,035.00




 Part 4: Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                            Current value of the
                                                                                                                                                                                                        portion you own?
                                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                                        claims or exemptions.


16.   Cash
      Examples:          Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      ❑ No
      ✔ Yes........................................................................................................................................................ Cash..............
      ❑                                                                                                                                                                                                                  $3.00


17.   Deposits of money
      Examples:          Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                         similar institutions. If you have multiple accounts with the same institution, list each.

      ❑ No
      ✔ Yes..................
      ❑
                                                             Institution name:



      17.1. Checking account:                                 Huntington bank                                                                                                             $0.00


      17.2. Checking account:                                 Chase                                                                                                                       $0.00


      17.3. Savings account:                                  Huntington                                                                                                                  $0.99


      17.4. Savings account:


      17.5. Certificates of deposit:


      17.6. Other financial account:


      17.7. Other financial account:



                  20-41208-mlo
Official Form 106A/B                                            Doc 1               Filed 01/28/20    Entered
                                                                                                 Schedule          01/28/20 16:39:59
                                                                                                          A/B: Property                                                                     Page 11 of 77           page 4
Debtor 1                 Jamie                  Christine              Denunzio                                           Case number (if known)
                         First Name             Middle Name             Last Name



      17.8. Other financial account:


      17.9. Other financial account:


18.   Bonds, mutual funds, or publicly traded stocks
      Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
      ✔ No
      ❑
      ❑ Yes..................
      Institution or issuer name:




19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
      an LLC, partnership, and joint venture

      ✔ No
      ❑
      ❑ Yes. Give specific
           information about
           them...................

      Name of entity:                                                                    % of ownership:




20.   Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
      ✔ No
      ❑
      ❑ Yes. Give specific
           information about
           them...................

      Issuer name:




21.   Retirement or pension accounts
      Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
      ✔ No
      ❑
      ❑ Yes. List each account
           separately.
      Type of account:                Institution name:

      401(k) or similar plan:


      Pension plan:


      IRA:


      Retirement account:


      Keogh:



                  20-41208-mlo
Official Form 106A/B                             Doc 1        Filed 01/28/20    Entered
                                                                           Schedule          01/28/20 16:39:59
                                                                                    A/B: Property                                          Page 12 of 77   page 5
Debtor 1                 Jamie                     Christine               Denunzio                                  Case number (if known)
                         First Name                Middle Name              Last Name



      Additional account:


22.   Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
      others
      ✔ No
      ❑
      ❑ Yes.....................
                                   Institution name or individual:

      Electric:


      Gas:


      Heating oil:


      Security deposit on rental unit:


      Prepaid rent:


      Telephone:


      Water:


      Rented furniture:


      Other:


23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

      ✔ No
      ❑
      ❑ Yes.....................
      Issuer name and description:




24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
      ✔ No
      ❑
      ❑ Yes.....................
      Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




                  20-41208-mlo
Official Form 106A/B                                Doc 1            Filed 01/28/20    Entered
                                                                                  Schedule          01/28/20 16:39:59
                                                                                           A/B: Property                             Page 13 of 77   page 6
Debtor 1              Jamie                    Christine               Denunzio                                         Case number (if known)
                      First Name               Middle Name             Last Name



25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
      benefit

      ✔ No
      ❑
      ❑ Yes. Give specific
           information about them....


26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
      ✔ No
      ❑
      ❑ Yes. Give specific
           information about them....


27.   Licenses, franchises, and other general intangibles
      Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                    professional licenses
      ✔ No
      ❑
      ❑ Yes. Give specific
           information about them....


Money or property owed to you?                                                                                                                   Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.


28.   Tax refunds owed to you

      ❑ No
      ✔ Yes.
      ❑         Give specific information about        See Attached.                                                      Federal:                           $3,791.50
                them, including whether you
                already filed the returns and the                                                                         State:                               $137.50
                tax years.......................
                                                                                                                          Local:


29.   Family support
      Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement


      ❑ No
      ✔ Yes.
      ❑         Give specific information..........
                                                                                                                          Alimony:

                                                                                                                          Maintenance:
                                                       Child Support week of filing                                       Support:                             $140.00

                                                                                                                          Divorce settlement:

                                                                                                                          Property settlement:


30.   Other amounts someone owes you
      Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                    Security benefits; unpaid loans you made to someone else
      ✔ No
      ❑
      ❑ Yes.    Give specific information..........




                  20-41208-mlo
Official Form 106A/B                            Doc 1        Filed 01/28/20    Entered
                                                                          Schedule          01/28/20 16:39:59
                                                                                   A/B: Property                                       Page 14 of 77        page 7
Debtor 1                  Jamie                          Christine                          Denunzio                                                             Case number (if known)
                          First Name                      Middle Name                       Last Name



31.   Interests in insurance policies
      Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      ✔ No
      ❑
      ❑ Yes.       Name the insurance company
                                                                          Company name:                                                             Beneficiary:                          Surrender or refund value:
                   of each policy and list its value....




32.   Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
      because someone has died.
      ✔ No
      ❑
      ❑ Yes.       Give specific information..........




33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples:         Accidents, employment disputes, insurance claims, or rights to sue
      ✔ No
      ❑
      ❑ Yes.       Describe each claim................




34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims

      ✔ No
      ❑
      ❑ Yes.       Describe each claim................




35.   Any financial assets you did not already list

      ✔ No
      ❑
      ❑ Yes.       Give specific information..........




36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here..................................................................................................................................➜                              $4,072.99



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.   Do you own or have any legal or equitable interest in any business-related property?
      ✔No. Go to Part 6.
      ❑
      ❑Yes. Go to line 38.
                                                                                                                                                                                            Current value of the
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                            claims or exemptions.




                  20-41208-mlo
Official Form 106A/B                                       Doc 1              Filed 01/28/20    Entered
                                                                                           Schedule          01/28/20 16:39:59
                                                                                                    A/B: Property                                                             Page 15 of 77              page 8
Debtor 1                  Jamie                          Christine                         Denunzio                                                              Case number (if known)
                          First Name                      Middle Name                       Last Name



38.   Accounts receivable or commissions you already earned

      ✔ No
      ❑
      ❑ Yes. Describe........

39.   Office equipment, furnishings, and supplies
      Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

      ✔ No
      ❑
      ❑ Yes. Describe........

40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

      ✔ No
      ❑
      ❑ Yes. Describe........

41.   Inventory

      ✔ No
      ❑
      ❑ Yes. Describe........

42.   Interests in partnerships or joint ventures

      ✔ No
      ❑
      ❑ Yes. Describe........
      Name of entity:                                                                                               % of ownership:

                                                                                                                                           %


43.   Customer lists, mailing lists, or other compilations
      ✔ No
      ❑
      ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
              ✔ No
              ❑
              ❑ Yes. Describe........

44.   Any business-related property you did not already list

      ✔ No
      ❑
      ❑ Yes. Give specific
           information.........




45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
      for Part 5. Write that number here.................................................................................................................................➜                        $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      ✔No. Go to Part 7.
      ❑
      ❑Yes. Go to line 47.

                  20-41208-mlo
Official Form 106A/B                                       Doc 1              Filed 01/28/20    Entered
                                                                                           Schedule          01/28/20 16:39:59
                                                                                                    A/B: Property                                                             Page 16 of 77   page 9
Debtor 1                   Jamie                            Christine                           Denunzio                                                                Case number (if known)
                           First Name                       Middle Name                          Last Name



                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                                                 claims or exemptions.

47.   Farm animals
      Examples:          Livestock, poultry, farm-raised fish
      ✔ No
      ❑
      ❑ Yes.........................

48.   Crops—either growing or harvested

      ✔ No
      ❑
      ❑ Yes. Give specific
           information.............


49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

      ✔ No
      ❑
      ❑ Yes..........................


50.   Farm and fishing supplies, chemicals, and feed

      ✔ No
      ❑
      ❑ Yes..........................


51.   Any farm- and commercial fishing-related property you did not already list

      ✔ No
      ❑
      ❑ Yes. Give specific
           information.............



52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
      for Part 6. Write that number here...................................................................................................................................➜                                     $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


53.   Do you have other property of any kind you did not already list?
      Examples:          Season tickets, country club membership
      ✔ No
      ❑
      ❑ Yes. Give specific
           information.............




54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                      $0.00



 Part 8: List the Totals of Each Part of this Form

55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                             $250.00



                  20-41208-mlo
Official Form 106A/B                                          Doc 1              Filed 01/28/20    Entered
                                                                                              Schedule          01/28/20 16:39:59
                                                                                                       A/B: Property                                                                 Page 17 of 77         page 10
Debtor 1                 Jamie                        Christine                       Denunzio                                                          Case number (if known)
                         First Name                    Middle Name                     Last Name



56.   Part 2: Total vehicles, line 5                                                                                $571.00


57.   Part 3: Total personal and household items, line 15                                                         $1,035.00


58.   Part 4: Total financial assets, line 36                                                                     $4,072.99


59.   Part 5: Total business-related property, line 45                                                                 $0.00


60.   Part 6: Total farm- and fishing-related property, line 52                                                        $0.00


61.   Part 7: Total other property not listed, line 54                                      +                          $0.00


62.   Total personal property. Add lines 56 through 61..............                                              $5,678.99          Copy personal property total➜        +       $5,678.99




63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                   $5,928.99




                  20-41208-mlo
Official Form 106A/B                                    Doc 1             Filed 01/28/20    Entered
                                                                                       Schedule          01/28/20 16:39:59
                                                                                                A/B: Property                                                         Page 18 of 77   page 11
 Debtor 1              Jamie          Christine           Denunzio                          Case number (if known)
                       First Name     Middle Name          Last Name



                                                     SCHEDULE A/B: PROPERTY
                                                             Continuation Page

 28. Tax refunds owed to you
      Federal:                      2019 | Anticipated                                                                   $3,500.00
      Federal:                      2020 | Accrued                                                                        $291.50
      State:                        2019 | Anticipated                                                                    $125.00
      State:                        2020 | Accrued                                                                         $12.50




                 20-41208-mlo          Doc 1         Filed 01/28/20      Entered 01/28/20 16:39:59       Page 19 of 77
Official Form 106A/B                                               Schedule A/B: Property
 Fill in this information to identify your case:

  Debtor 1                    Jamie                  Christine          Denunzio
                              First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)         First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 1974 Elcona double wide                                                      $250.00
                                                                                         ❑                  $250.00               11 U.S.C. § 522(d)(1)

  46 Bluebird Hill Dr Orion, MI 48359-1807                                               ❑    100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
 2000 Buick Lesabre                                                           $300.00
                                                                                         ❑                  $300.00               11 U.S.C. § 522(d)(5)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes



Official Form 106C                                                Schedule C: The Property You Claim as Exempt                                                   page 1 of 3


                      20-41208-mlo                 Doc 1     Filed 01/28/20             Entered 01/28/20 16:39:59                 Page 20 of 77
 Debtor 1              Jamie               Christine             Denunzio                                         Case number (if known)
                       First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from       Check only one box for each exemption.
                                                         Schedule A/B

                                                                                   ✔
 Brief description:
 1997 Dodge Ram                                                         $271.00
                                                                                   ❑                 $271.00                  11 U.S.C. § 522(d)(2)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          3.2


                                                                                   ✔
 Brief description:
 Sofa, lamps, kitchen appliances, washer & dryer,                       $500.00
                                                                                   ❑                 $500.00                  11 U.S.C. § 522(d)(3)

 kitchen items, bed                                                                ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:          6


                                                                                   ✔
 Brief description:
 cellular telephones, televisions, DVD player                           $285.00
                                                                                   ❑                 $285.00                  11 U.S.C. § 522(d)(3)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          7


                                                                                   ✔
 Brief description:
 Clothes                                                                $150.00
                                                                                   ❑                 $150.00                  11 U.S.C. § 522(d)(3)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          11


                                                                                   ✔
 Brief description:
 costume jewelry                                                         $50.00
                                                                                   ❑                 $50.00                   11 U.S.C. § 522(d)(4)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          12


                                                                                   ✔
 Brief description:
 Mini fox terrior                                                        $50.00
                                                                                   ❑                 $50.00                   11 U.S.C. § 522(d)(5)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          13


                                                                                   ✔
 Brief description:
 Cash                                                                      $3.00
                                                                                   ❑                  $3.00                   11 U.S.C. § 522(d)(5)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          16


                                                                                   ✔
 Brief description:
 Huntington bank                                                           $0.00
                                                                                   ❑                  $0.00                   11 U.S.C. § 522(d)(5)

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:          17




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                   page 2 of 3




                      20-41208-mlo          Doc 1        Filed 01/28/20            Entered 01/28/20 16:39:59                   Page 21 of 77
 Debtor 1              Jamie              Christine             Denunzio                                         Case number (if known)
                       First Name         Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 Chase                                                                    $0.00
                                                                                  ❑                  $0.00                   11 U.S.C. § 522(d)(5)

 Checking account                                                                 ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:          17


                                                                                  ✔
 Brief description:
 Huntington                                                               $0.99
                                                                                  ❑                  $0.99                   11 U.S.C. § 522(d)(5)

 Savings account                                                                  ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:          17


                                                                                  ✔
 Brief description:
 Anticipated                                                         $3,500.00
                                                                                  ❑                $3,500.00                 11 U.S.C. § 522(d)(5)

 Federal tax                                                                      ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:          28


                                                                                  ✔
 Brief description:
 Accrued                                                               $291.50
                                                                                  ❑                 $291.50                  11 U.S.C. § 522(d)(5)

 Federal tax                                                                      ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:          28


                                                                                  ✔
 Brief description:
 Anticipated                                                           $125.00
                                                                                  ❑                 $125.00                  11 U.S.C. § 522(d)(5)

 State tax                                                                        ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:          28


                                                                                  ✔
 Brief description:
 Accrued                                                                $12.50
                                                                                  ❑                 $12.50                   11 U.S.C. § 522(d)(5)

 State tax                                                                        ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:          28


                                                                                  ✔
 Brief description:
 Child Support week of filing                                          $140.00
                                                                                  ❑                 $140.00                  11 U.S.C. § 522(d)(10)(D)

 Support                                                                          ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:          29




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 3 of 3




                      20-41208-mlo         Doc 1        Filed 01/28/20            Entered 01/28/20 16:39:59                   Page 22 of 77
 Fill in this information to identify your case:

  Debtor 1                       Jamie                   Christine             Denunzio
                                 First Name              Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                              Eastern District of Michigan

  Case number                                                                                                                                              ❑   Check if this is an
  (if known)                                                                                                                                                   amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ✔ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ❑
      ❑Yes. Fill in all of the information below.
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A                Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim         Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the       that supports         portion
                                                                                                                            value of collateral.    this claim            If any
 2.1                                                         Describe the property that secures the claim:
        Creditor's Name


        Number          Street
                                                             As of the date you file, the claim is: Check all that apply.

        City                      State       ZIP Code       ❑Contingent
        Who owes the debt? Check one.                        ❑Unliquidated
        ❑Debtor 1 only                                       ❑Disputed
        ❑Debtor 2 only                                       Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                          ❑An agreement you made (such as mortgage or
        ❑At least one of the debtors and another                secured car loan)

        ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt                                    ❑Judgment lien from a lawsuit
        Date debt was incurred                               ❑Other (including a right to offset)
                                                             Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                                    $0.00




Official Form 106D
                     20-41208-mlo                   Doc 1 Schedule
                                                            FiledD:01/28/20       Entered 01/28/20 16:39:59
                                                                    Creditors Who Have Claims Secured by Property
                                                                                                                                                     Page 23 of 77             page 1 of 3
 Debtor 1                Jamie                Christine                Denunzio                                              Case number (if known)
                         First Name           Middle Name              Last Name


                                                                                                                     Column A                Column B              Column C
                Additional Page
                                                                                                                     Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                   Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                  value of collateral.    this claim            If any



 2.2                                                  Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                      As of the date you file, the claim is: Check all that apply.

       City                      State   ZIP Code     ❑Contingent
       Who owes the debt? Check one.                  ❑Unliquidated
       ❑Debtor 1 only                                 ❑Disputed
       ❑Debtor 2 only                                 Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                    ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another           secured car loan)

       ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                              ❑Judgment lien from a lawsuit
       Date debt was incurred                         ❑Other (including a right to offset)
                                                      Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                               $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                                 $0.00
       here:




Official Form 106D
                   20-41208-mlo                Doc 1        Filed 01/28/20                Entered 01/28/20 16:39:59
                                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                              Page 24 of 77page 2 of 3
 Debtor 1            Jamie                 Christine                Denunzio                                         Case number (if known)
                     First Name             Middle Name             Last Name



 Part 2: List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

                                                                                             On which line in Part 1 did you enter the creditor?
      Name                                                                                   Last 4 digits of account number

      Number         Street




      City                                                  State         ZIP Code




Official Form 106D
                  20-41208-mlo              Doc  1 Filed 01/28/20 Entered 01/28/20 16:39:59
                                              Part 2 of Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                    Page 25 of 77page 3 of 3
 Fill in this information to identify your case:

  Debtor 1                   Jamie                   Christine          Denunzio
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                     Last 4 digits of account number
        Priority Creditor's Name
                                                                     When was the debt incurred?
        Number           Street                                      As of the date you file, the claim is: Check all that
                                                                     apply.
                                                                     ❑ Contingent
                                                                     ❑ Unliquidated
                                                                     ❑ Disputed
        City                               State     ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                              Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                              ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                 ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                        government
        ❑ Check if this claim is for a community debt                ❑ Claims for death or person injury while you were
                                                                         intoxicated
        Is the claim subject to offset?                              ❑ Other. Specify
        ❑ No
        ❑ Yes




                  20-41208-mlo
Official Form 106E/F                               Doc 1     Filed 01/28/20
                                                              Schedule              Entered
                                                                       E/F: Creditors          01/28/20Claims
                                                                                      Who Have Unsecured 16:39:59                         Page 26 of 77            page 1 of 16
Debtor 1              Jamie                  Christine                 Denunzio                                           Case number (if known)
                      First Name              Middle Name              Last Name

Part 2: List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      ❑    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑    Yes.
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
    unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
    than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
    Part 2.
                                                                                                                                                            Total claim

4.1    Advance America                                                           Last 4 digits of account number 5277                                                     $101.15
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       1626 N Perry St
                                                                                 As of the date you file, the claim is: Check all that apply.
       Number           Street
       Pontiac, MI 48340-3310
                                                                                 ❑ Contingent
       City                              State     ZIP Code                      ❑ Unliquidated
       Who incurred the debt? Check one.                                         ❑ Disputed
       ✔
       ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
       ❑ Debtor 2 only                                                           ❑ Student loans
       ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
       ❑ At least one of the debtors and another
                                                                                     divorce that you did not report as priority claims
       ❑ Check if this claim is for a community debt
                                                                                 ❑ Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                 ❑
       ✔ No
       ❑                                                                             Purchase Money
       ❑ Yes
4.2    Barclays Bank Delaware                                                    Last 4 digits of account number 0215                                                $2,422.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?          07/31/2014
       Po Box 8803                                                               As of the date you file, the claim is: Check all that apply.
                                                                                 ❑ Contingent
       Number           Street

                                                                                 ❑ Unliquidated
          Wilmington, DE 19899-8803
       City                              State     ZIP Code
       Who incurred the debt? Check one.
                                                                                 ❑ Disputed
       ✔ Debtor 1 only
       ❑                                                                         Type of NONPRIORITY unsecured claim:
       ❑ Debtor 2 only                                                           ❑ Student loans
       ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
       ❑ At least one of the debtors and another
                                                                                     divorce that you did not report as priority claims
                                                                                 ❑ Debts to pension or profit-sharing plans, and other
       ❑ Check if this claim is for a community debt                                 similar debts
       Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                 ❑
       ✔ No
       ❑                                                                             Credit Card
       ❑ Yes
4.3    Capital One                                                               Last 4 digits of account number 5599                                                     $259.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       26525 N Riverwoods Blvd
                                                                                 As of the date you file, the claim is: Check all that apply.
       Number           Street
       Mettawa, IL 60045-3440
                                                                                 ❑ Contingent
       City                              State     ZIP Code                      ❑ Unliquidated
       Who incurred the debt? Check one.                                         ❑ Disputed
       ✔ Debtor 1 only
       ❑                                                                         Type of NONPRIORITY unsecured claim:
       ❑ Debtor 2 only                                                           ❑ Student loans
       ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
       ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
       ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                 ❑
       ✔ No
       ❑                                                                             Credit Card
       ❑ Yes



                  20-41208-mlo
Official Form 106E/F                             Doc 1       Filed 01/28/20
                                                              Schedule              Entered
                                                                       E/F: Creditors          01/28/20Claims
                                                                                      Who Have Unsecured 16:39:59                         Page 27 of 77               page 2 of 16
 Debtor 1              Jamie                  Christine             Denunzio                                         Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.4     Capital One Bank                                                    Last 4 digits of account number 0185                                             $504.90
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 3004
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Phoenixville, PA 19460-0919                                         ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.5     Capital One Bank USA                                                Last 4 digits of account number 7805                                        $2,840.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/31/2011
        15000 Capital One Drive
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Henrico, VA 23238
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Credit Card
       ❑      Yes
4.6     Chase Bank                                                          Last 4 digits of account number 0831                                             $964.67
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 659732
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        San Antonio, TX 78265                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes




                    20-41208-mlo                 Doc 1      Filed 01/28/20         Entered 01/28/20 16:39:59                         Page 28 of 77
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 3 of 16
 Debtor 1              Jamie                  Christine             Denunzio                                         Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.7     Christian Financial                                                 Last 4 digits of account number 5920                                              $25.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        18441 Utica Road
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Roseville, MI 48066                                                 ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.8     Christian Financial                                                 Last 4 digits of account number 3952                                              $25.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        18441 Utica Road
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Roseville, MI 48066                                                 ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.9     Christian Financial Credit Union                                    Last 4 digits of account number -002                                             $906.65
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        35100 Van Dyke Ave
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Sterling Hts, MI 48312-3553                                         ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Personal Loan
       ❑      Yes




                    20-41208-mlo                 Doc 1      Filed 01/28/20         Entered 01/28/20 16:39:59                         Page 29 of 77
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4 of 16
 Debtor 1              Jamie                  Christine             Denunzio                                         Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.10    Christian Financial Credit Union                                    Last 4 digits of account number -002                                        $7,721.65
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        35100 Van Dyke Ave
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Sterling Hts, MI 48312-3553                                         ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Purchase Money
       ❑      Yes
4.11    Comcast Cable                                                       Last 4 digits of account number 0303                                             $391.50
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 7500
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Southeastern, PA 19398                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Notice Only
       ❑      Yes
4.12    Comenity Bank/Victorias Secret                                      Last 4 digits of account number 7943                                             $408.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 182782
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Columbus, OH 43218-2782
                                                                            ✔
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes




                    20-41208-mlo                 Doc 1      Filed 01/28/20         Entered 01/28/20 16:39:59                         Page 30 of 77
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 5 of 16
 Debtor 1              Jamie                  Christine             Denunzio                                         Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.13    Crown Asset Management, LLC                                         Last 4 digits of account number 4410                                             $869.60
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        3100 Breckinridge Blvd Ste 725
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Duluth, GA 30096-7605                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.14    Financial Recovery Services, Inc                                    Last 4 digits of account number 0961                                        $2,422.36
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 385908
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Minneapolis, MN 55438                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.15    Fingerhut                                                           Last 4 digits of account number 3017                                             $740.98
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 166
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Newark, NJ 07101                                                    ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes




                    20-41208-mlo                 Doc 1      Filed 01/28/20         Entered 01/28/20 16:39:59                         Page 31 of 77
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 6 of 16
 Debtor 1              Jamie                  Christine             Denunzio                                         Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.16    Galaxy International Purchasing, LLC                                Last 4 digits of account number 9103                                        $3,665.32
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        4730 S Fort Apache Rd Ste 300
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Las Vegas, NV 89147-7947                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.17    Genpact Services LLC                                                Last 4 digits of account number 0959                                             $407.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 1969
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Southgate, MI 48195-0969                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.18    KOHLS DEPARTMENT STORE                                              Last 4 digits of account number -603                                             $194.44
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          2019
        Po Box 3043
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Milwaukee, WI 53201-3043
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Credit Card
       ❑      Yes




                    20-41208-mlo                 Doc 1      Filed 01/28/20         Entered 01/28/20 16:39:59                         Page 32 of 77
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 7 of 16
 Debtor 1              Jamie                  Christine             Denunzio                                         Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.19    Merrick Bank                                                                                                                                         $680.01
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 30537
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Tampa, FL 33630-3537                                                ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes
4.20    Midland Funding LLC                                                 Last 4 digits of account number 6679                                             $916.65
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 1628
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Warren, MI 48090-1628                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.21    Portfolio Recovery Associates, LLC                                  Last 4 digits of account number #199                                        $6,492.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        3250 W Big Beaver Rd Ste 124
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Troy, MI 48084-2902                                                 ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes




                    20-41208-mlo                 Doc 1      Filed 01/28/20         Entered 01/28/20 16:39:59                         Page 33 of 77
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 8 of 16
 Debtor 1              Jamie                  Christine             Denunzio                                         Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.22    Portfolio Recovery Associates, LLC                                  Last 4 digits of account number #119                                             $710.89
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        c/o Weber & Olcese. P.L.C.
                                                                            As of the date you file, the claim is: Check all that apply.
                                                                            ❑
        3250 W Big Beaver Rd Ste 124
       Number           Street                                                  Contingent

        Troy, MI 48084-2902                                                 ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Credit Card
       ✔
       ❑      No
       ❑      Yes
4.23    Portfolio Recovery Associates, LLC                                  Last 4 digits of account number 199                                         $1,311.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        c/o Weber & Olcese. P.L.C.
                                                                            As of the date you file, the claim is: Check all that apply.
                                                                            ❑
        3250 W Big Beaver Rd Ste 124
       Number           Street                                                  Contingent

        Troy, MI 48084-2902                                                 ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Credit Card
       ✔
       ❑      No
       ❑      Yes
4.24    QVC                                                                 Last 4 digits of account number 9683                                             $373.68
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 530905
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Atlanta, GA 30353                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes




                    20-41208-mlo                 Doc 1      Filed 01/28/20         Entered 01/28/20 16:39:59                         Page 34 of 77
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 9 of 16
 Debtor 1              Jamie                  Christine             Denunzio                                         Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.25    Target Card Services                                                Last 4 digits of account number 4548                                            $575.69
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 660170
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75266                                                    ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes
4.26    U.S. Department of Education                                        Last 4 digits of account number 9614                                       $15,037.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        National Payment Center
                                                                            As of the date you file, the claim is: Check all that apply.
                                                                            ❑
        Po Box 790336
       Number           Street                                                  Contingent

        Saint Louis, MO 63179-0336                                          ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Student Loan
       ✔
       ❑      No
       ❑      Yes




                    20-41208-mlo                 Doc 1      Filed 01/28/20         Entered 01/28/20 16:39:59                         Page 35 of 77
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10 of 16
 Debtor 1              Jamie               Christine               Denunzio                                          Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        David J. Canine                                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        30150 Telegraph Rd Ste 444                                    Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Bingham Farms, MI 48025-4549
       City                                  State      ZIP Code      Last 4 digits of account number 9103

        Bankcard Services                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 84049                                                  Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Columbus, GA 31908-4049
       City                                  State      ZIP Code      Last 4 digits of account number 4462

        Northland Group, Inc.                                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 309846 Mail Code GLXD86                                Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Minneapolis, MN 55439
       City                                  State      ZIP Code      Last 4 digits of account number 7543

        D & A Services                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1400 E Touhy Ave Ste G2                                       Line 4.13 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Des Plaines, IL 60018-3338
       City                                  State      ZIP Code      Last 4 digits of account number 4661

        Great American Finance Co.                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        20 N Wacker Dr Ste 2275                                       Line 4.13 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Chicago, IL 60606-3096
       City                                  State      ZIP Code      Last 4 digits of account number

        Phillips & Cohen Associates, Ltd                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Mail Stop: 147 1002 Justison Street                           Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Wilmington, DE 19801-5147
       City                                  State      ZIP Code      Last 4 digits of account number 7667

        Carson Smithfield, LLC                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 9216                                                   Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Old Bethpage, NY 11804
       City                                  State      ZIP Code      Last 4 digits of account number 1715




                  20-41208-mlo              Doc 1         Filed 01/28/20             Entered 01/28/20 16:39:59                      Page 36 of 77
Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 11 of 16
 Debtor 1              Jamie           Christine              Denunzio                                        Case number (if known)
                       First Name      Middle Name            Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        N.A.R., Inc.                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1600 W 2200 S Ste 410                                  Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        W Valley City, UT 84119-7240
       City                              State     ZIP Code    Last 4 digits of account number 0832

        Alliance One Receivables Management                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        4850 E Street Rd Suite 300                             Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Trevose, PA 19053-6600
       City                              State     ZIP Code    Last 4 digits of account number 0499

        PORTFOLIO RECOVERY ASSOC                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 12914                                           Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Norfolk, VA 23541
       City                              State     ZIP Code    Last 4 digits of account number 0185

        Home Depot Credit Services                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 790328                                          Line 4.22 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Saint Louis, MO 63179
       City                              State     ZIP Code    Last 4 digits of account number 1462

        Weber & Olcese, P.L.C.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        3250 W. Big Beaver Road Suite 124                      Line 4.22 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Troy, MI 48084
       City                              State     ZIP Code    Last 4 digits of account number #199

        United Recovery Systems                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        5800 N Course Dr                                       Line 4.22 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Houston, TX 77072-1613
       City                              State     ZIP Code    Last 4 digits of account number 1462

        Weber & Olcese, P.L.C.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        3250 W. Big Beaver Road Suite 124                      Line 4.23 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Troy, MI 48084
       City                              State     ZIP Code    Last 4 digits of account number 199




                 20-41208-mlo          Doc 1         Filed 01/28/20           Entered 01/28/20 16:39:59                      Page 37 of 77
Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page 12 of 16
 Debtor 1              Jamie            Christine              Denunzio                                        Case number (if known)
                       First Name       Middle Name            Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Elizabeth Smith,                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 2044                                             Line 4.20 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Warren, MI 48090-2044
       City                               State     ZIP Code    Last 4 digits of account number 3868

        Walmart/Synchrony Bank                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 530927                                           Line 4.20 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Atlanta, GA 30353-0927
       City                               State     ZIP Code    Last 4 digits of account number 3868

        Northstar Locations Services, LLC                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.14 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: Financial Services Dept
        4285 Genesee St                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 4620
        Cheektowaga, NY 14225-1943
       City                               State     ZIP Code


        Barclay Card Services                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        P.O. Box 8803                                           Line 4.14 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Wilmington, DE 19899
       City                               State     ZIP Code    Last 4 digits of account number 0961

        Lowe's/Synchrony Bank                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 965005                                           Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Orlando, FL 32896
       City                               State     ZIP Code    Last 4 digits of account number 5443

        AFNI, Inc.                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 3517                                             Line 4.11 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Bloomington, IL 61702
       City                               State     ZIP Code    Last 4 digits of account number 9-01

        Convergent Outsourcing                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.11 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        800 SW 39th St.
        PO Box 9004                                                                         ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number 1960
        Renton, WA 98057
       City                               State     ZIP Code




                 20-41208-mlo           Doc 1         Filed 01/28/20           Entered 01/28/20 16:39:59                      Page 38 of 77
Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 13 of 16
 Debtor 1              Jamie            Christine              Denunzio                                        Case number (if known)
                       First Name       Middle Name            Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Nationwide Credit, Inc.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 26314                                            Line 4.24 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Lehigh Valley, PA 18002-6314
       City                               State     ZIP Code    Last 4 digits of account number 3042

        PennCredit Corporation                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        2800 Commerce Drive                                     Line 4.24 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Harrisburg, PA 17110
       City                               State     ZIP Code    Last 4 digits of account number 1610

        ERC                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 23870                                            Line 4.25 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Jacksonville, FL 32241-3870
       City                               State     ZIP Code    Last 4 digits of account number 4831

        Dinning & Greve, PLLC                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        18441 Utica Rd Ste A                                    Line   4.9   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Roseville, MI 48066-4202
       City                               State     ZIP Code    Last 4 digits of account number

        C.U. Recovery                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        26263 Forest Blvd                                       Line   4.9   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Wyoming, MN 55092-8033
       City                               State     ZIP Code    Last 4 digits of account number 2001

        Midland Funding, LLC                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line   4.9   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Elizabeth Smith, Andrew Perry, Stephanie Pettway,
        Omar Najor                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        PO Box 2044
       Number           Street                                  Last 4 digits of account number
        Warren, MI 48090-2044
       City                               State     ZIP Code


        Great Lakes Borrower Services                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 7860                                             Line 4.26 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Madison, WI 53707-7860
       City                               State     ZIP Code    Last 4 digits of account number 0504




                 20-41208-mlo           Doc 1         Filed 01/28/20           Entered 01/28/20 16:39:59                      Page 39 of 77
Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 14 of 16
 Debtor 1              Jamie           Christine              Denunzio                                        Case number (if known)
                       First Name       Middle Name           Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Pioneer                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        26 Edward St                                           Line 4.26 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Arcade, NY 14009-1012
       City                              State     ZIP Code    Last 4 digits of account number

        Dinning & Greve, PLLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        18441 Utica Rd Ste A                                   Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Roseville, MI 48066-4202
       City                              State     ZIP Code    Last 4 digits of account number

        Midland Funding, LLC                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Elizabeth Smith, Andrew Perry, Stephanie Pettway,
        Omar Najor                                                                         ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        PO Box 2044
       Number           Street                                 Last 4 digits of account number
        Warren, MI 48090-2044
       City                              State     ZIP Code




                  20-41208-mlo          Doc 1         Filed 01/28/20          Entered 01/28/20 16:39:59                      Page 40 of 77
Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page 15 of 16
 Debtor 1              Jamie                Christine              Denunzio                                    Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $50,966.14
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                           $50,966.14




                 20-41208-mlo                Doc 1        Filed 01/28/20        Entered 01/28/20 16:39:59                    Page 41 of 77
Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 16 of 16
 Fill in this information to identify your case:

     Debtor 1                   Jamie                  Christine          Denunzio
                                First Name            Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name            Middle Name        Last Name

     United States Bankruptcy Court for the:                        Eastern District of Michigan

     Case number                                                                                                                               ❑   Check if this is an
     (if known)                                                                                                                                    amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                  State what the contract or lease is for

2.1                                                                                                 Lot rent for mobile home
        Orion Lakes Mobile Home Park                                                                Contract to be ASSUMED
        Name
        47 Bluebird Hill Dr
        Number      Street
        Orion, MI 48359-1807
        City                                 State    ZIP Code

2.2

        Name

        Number         Street

        City                                 State    ZIP Code

2.3

        Name

        Number         Street

        City                                 State    ZIP Code

2.4

        Name

        Number         Street

        City                                 State    ZIP Code




Official Form 106G20-41208-mlo                       Doc 1       Filed 01/28/20
                                                                 Schedule               Entered
                                                                          G: Executory Contracts and01/28/20    16:39:59
                                                                                                    Unexpired Leases                         Page 42 of 77               page 1 of 1
 Fill in this information to identify your case:

  Debtor 1                        Jamie                   Christine          Denunzio
                                 First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                              Eastern District of Michigan

  Case number                                                                                                                             ❑     Check if this is an
  (if known)                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ❑No
      ✔Yes
      ❑
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                     . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt
                                                                                                              Check all schedules that apply:
3.1
      Denunzio Jr, Joseph James                                                                               ❑Schedule D, line
      Name
      46 Bluebird Hill Dr
                                                                                                              ❑Schedule E/F, line
      Number          Street                                                                                  ✔Schedule G, line 2.1
                                                                                                              ❑
      Orion, MI 48359-1807
      City                                    State     ZIP Code




Official Form 106H20-41208-mlo                        Doc 1        Filed 01/28/20      Entered
                                                                             Schedule H:          01/28/20 16:39:59
                                                                                         Your Codebtors                               Page 43 of 77                   page 1 of 1
 Fill in this information to identify your case:

  Debtor 1                   Jamie                   Christine          Denunzio
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name                                                 Check if this is:

  United States Bankruptcy Court for the:                         Eastern District of Michigan                                   ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                          chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                      ✔ Not Employed
                                                                            ❑Employed ❑                                        ✔Employed ❑Not Employed
                                                                                                                               ❑
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name                                                                 Michigan Asphalt, Inc
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address                                                              725 S Adams Rd Ste 160
     Occupation may include student                                          Number Street                                      Number Street
     or homemaker, if it applies.




                                                                                                                               Birmingham, MI 48009-6959
                                                                             City                     State   Zip Code          City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                          For Debtor 1      For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.              2.               $183.47                        $0.00

 3. Estimate and list monthly overtime pay.                                                  3.   +             $0.00      +                 $0.00


 4. Calculate gross income. Add line 2 + line 3.                                             4.               $183.47                        $0.00




Official Form 106I   20-41208-mlo                  Doc 1     Filed 01/28/20
                                                                        ScheduleEntered     01/28/20 16:39:59
                                                                                I: Your Income                                          Page 44 of 77                   page 1
 Debtor 1                  Jamie                            Christine                          Denunzio                            Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                        For Debtor 1       For Debtor 2 or
                                                                                                                                           non-filing spouse
      Copy line 4 here....................................................................................➔   4.            $183.47                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                       5a.             $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                        5b.             $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                        5c.             $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                        5d.             $0.00                    $0.00
      5e. Insurance                                                                                           5e.             $0.00                    $0.00
      5f. Domestic support obligations                                                                        5f.             $0.00                    $0.00
      5g. Union dues                                                                                          5g.             $0.00                    $0.00

      5h. Other deductions. Specify:                                                                          5h.   +         $0.00        +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                             6.              $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                     7.            $183.47                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                       8a.             $0.00                    $0.00
      8b. Interest and dividends                                                                              8b.             $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                              8c.           $604.14                    $0.00
      8d. Unemployment compensation                                                                           8d.             $0.00                    $0.00
      8e. Social Security                                                                                     8e.             $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify: EBT Card                                                                                 8f.           $306.00                    $0.00
      8g. Pension or retirement income                                                                        8g.             $0.00                    $0.00

      8h. Other monthly income. Specify: Income from All Other                                                8h.   +         $0.00        +        $1,556.60
                                         Sources/Unemployment

 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                   9.            $910.14                 $1,556.60

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                10.          $1,093.61   +            $1,556.60        =       $2,650.21

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                              11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                   12.          $2,650.21
                                                                                                                                                                     Combined
                                                                                                                                                                     monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

Official Form 106I     20-41208-mlo                          Doc 1               Filed 01/28/20
                                                                                            ScheduleEntered     01/28/20 16:39:59
                                                                                                    I: Your Income                              Page 45 of 77                  page 2
 Debtor 1             Jamie            Christine             Denunzio                         Case number (if known)
                      First Name       Middle Name            Last Name




   1. Employment information for Debtor 1
        Occupation                   Sales/Independant Contractor

        Employer's name              Jamie Denunzio

        Employer's address           46 Bluebird Hill Dr
                                      Number Street



                                     Lake Orion, MI 48359
                                      City                                State   Zip Code

        How long employed there?     3 years




Official Form 106I   20-41208-mlo       Doc 1         Filed 01/28/20
                                                                 ScheduleEntered     01/28/20 16:39:59
                                                                         I: Your Income                    Page 46 of 77   page 3
 Fill in this information to identify your case:

  Debtor 1                   Jamie                    Christine              Denunzio
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                            Eastern District of Michigan

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                     Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                           Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                 Child                                10                        ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                         Child                                9                         ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                         Child                                4                         ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.                       $525.00


     If not included in line 4:
                                                                                                                                   4a.                        $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                        $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                      $100.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.                        $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J 20-41208-mlo                    Doc 1        Filed 01/28/20    Entered
                                                                             Schedule          01/28/20 16:39:59
                                                                                      J: Your Expenses                                   Page 47 of 77                  page 1
Debtor 1              Jamie                  Christine                Denunzio                              Case number (if known)
                      First Name             Middle Name               Last Name


                                                                                                                            Your expenses

5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                          6a.                       $450.00

      6b. Water, sewer, garbage collection                                                                        6b.                        $70.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $105.00

      6d. Other. Specify:                                                                                         6d.                         $0.00

7.    Food and housekeeping supplies                                                                              7.                        $400.00

8.    Childcare and children’s education costs                                                                    8.                          $0.00

9.    Clothing, laundry, and dry cleaning                                                                         9.                        $100.00

10. Personal care products and services                                                                           10.                       $100.00

11.   Medical and dental expenses                                                                                 11.                         $0.00

12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                                  12.                       $425.00

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                        $50.00

14. Charitable contributions and religious donations                                                              14.                         $0.00

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                  15a.                        $0.00
      15a. Life insurance
                                                                                                                  15b.                        $0.00
      15b. Health insurance
      15c. Vehicle insurance                                                                                      15c.                      $300.00

      15d. Other insurance. Specify:                                                                              15d.                        $0.00

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                    16.                         $0.00

17. Installment or lease payments:
                                                                                                                  17a.                      $260.72
      17a. Car payments for Vehicle 1
                                                                                                                  17b.
      17b. Car payments for Vehicle 2
                                                                                                                  17c.
      17c. Other. Specify:
                                                                                                                  17d.
      17d. Other. Specify:

18. Your payments of alimony, maintenance, and support that you did not report as deducted
    from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                       $247.00

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                    19.                         $0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                            20a.                        $0.00
      20b. Real estate taxes                                                                                      20b.                        $0.00
      20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
      20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
      20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00




Official Form 106J 20-41208-mlo               Doc 1         Filed 01/28/20    Entered
                                                                         Schedule          01/28/20 16:39:59
                                                                                  J: Your Expenses                       Page 48 of 77                page 2
Debtor 1              Jamie                Christine               Denunzio                                       Case number (if known)
                      First Name           Middle Name              Last Name



21. Other. Specify:                                                                                                       21.     +                     $0.00

22. Calculate your monthly expenses.

     22a. Add lines 4 through 21.                                                                                         22a.                     $3,132.72

     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                 22b.                         $0.00

     22c. Add line 22a and 22b. The result is your monthly expenses.                                                      22c.                     $3,132.72


23. Calculate your monthly net income.

     23a. Copy line 12 (your combined monthly income) from Schedule I.                                                    23a.                     $2,650.21

     23b. Copy your monthly expenses from line 22c above.                                                                 23b.    –                 $3,132.72

     23c. Subtract your monthly expenses from your monthly income.
                                                                                                                          23c.                     ($482.51)
           The result is your monthly net income.



24. Do you expect an increase or decrease in your expenses within the year after you file this form?

     For example, do you expect to finish paying for your car loan within the year or do you expect your
     mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

     ❑No.         Explain here:
     ✔Yes.
     ❑            Payments for replacing work vehicle for husband. Debtor is expecting a special needs child in March 2020. Debtor uses her tax refund to balance
                  budget.




Official Form 106J 20-41208-mlo             Doc 1        Filed 01/28/20    Entered
                                                                      Schedule          01/28/20 16:39:59
                                                                               J: Your Expenses                                  Page 49 of 77                      page 3
 Fill in this information to identify your case:

  Debtor 1                         Jamie                          Christine                  Denunzio
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Eastern District of Michigan

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                             $250.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                                 $5,678.99


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                           $5,928.99



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                       $0.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $50,966.14


                                                                                                                                                                  Your total liabilities                       $50,966.14

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $2,650.21


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,132.72




                  20-41208-mlo
Official Form 106Sum                                       Doc 1Summary
                                                                   Filedof 01/28/20
                                                                           Your Assets and Entered       01/28/20
                                                                                           Liabilities and              16:39:59
                                                                                                           Certain Statistical InformationPage 50 of 77                                                           page 1 of 2
Debtor 1             Jamie                  Christine                Denunzio                                            Case number (if known)
                     First Name             Middle Name               Last Name



Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
  ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
  ✔
  ❑    Yes



7. What kind of debt do you have?
  ✔
  ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
       family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

  ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
       this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                           $4,559.17




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                      Total claim

      From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                     $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                            $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                  $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                   $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                  $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                        +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                 $0.00




                  20-41208-mlo
Official Form 106Sum                         Doc 1Summary
                                                     Filedof 01/28/20
                                                             Your Assets and Entered       01/28/20
                                                                             Liabilities and              16:39:59
                                                                                             Certain Statistical InformationPage 51 of 77            page 2 of 2
 Fill in this information to identify your case:

  Debtor 1                   Jamie                   Christine          Denunzio
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                                                                                                                             ❑    Check if this is an
  (if known)                                                                                                                                   amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                   12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                 . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                          (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Jamie Christine Denunzio
        Jamie Christine Denunzio, Debtor 1                                ✘
        Date 01/26/2020                                                       Date
                MM/ DD/ YYYY                                                         MM/ DD/ YYYY




                  20-41208-mlo
Official Form 106Dec                               Doc 1     Filed  01/28/20
                                                               Declaration           Entered
                                                                           About an Individual   01/28/20
                                                                                               Debtor's        16:39:59
                                                                                                        Schedules                    Page 52 of 77
 Fill in this information to identify your case:

  Debtor 1                   Jamie                   Christine           Denunzio
                             First Name             Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name         Last Name

  United States Bankruptcy Court for the:                          Eastern District of Michigan

  Case number                                                                                                                           ❑   Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                                  Dates Debtor 1 lived    Debtor 2:                                            Dates Debtor 2 lived
                                                                 there                                                                        there


                                                                                        ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                        State ZIP Code




                                                                                        ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                        State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
                    20-41208-mlo                   Doc 1     Filed 01/28/20             Entered 01/28/20 16:39:59                 Page 53 of 77
Debtor 1            Jamie                Christine                 Denunzio                                           Case number (if known)
                    First Name           Middle Name                 Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                     Debtor 1                                                   Debtor 2

                                                     Sources of income            Gross Income                  Sources of income             Gross Income
                                                     Check all that apply.        (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                      bonuses, tips                                              bonuses, tips
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                        bonuses, tips                            (53.00)           bonuses, tips                         $28,723.00
    (January 1 to December 31, 2019         )
                                     YYYY          ✔ Operating a business
                                                   ❑                                                           ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ✔ Wages, commissions,
                                                                                                               ❑
                                                        bonuses, tips                                              bonuses, tips                         $29,406.00
    (January 1 to December 31, 2018         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                     Debtor 1                                                   Debtor 2

                                                     Sources of income            Gross income from each        Sources of income             Gross Income from each
                                                     Describe below.              source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the                                                                   Unemployment                                $1,448.00
    date you filed for bankruptcy:




    For last calendar year:                          Child Support                     $7,249.68 (approx)      Unemployment                       $6,224.00 (Approx)
    (January 1 to December 31, 2019         )
                                     YYYY



    For the calendar year before that:               Child Support                              $7,249.68      Unemployment                                $6,224.00
    (January 1 to December 31, 2018         )
                                     YYYY




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 2

                    20-41208-mlo                Doc 1      Filed 01/28/20             Entered 01/28/20 16:39:59                         Page 54 of 77
Debtor 1            Jamie                        Christine                Denunzio                                        Case number (if known)
                    First Name                   Middle Name                Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                            payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ✔Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
               ❑
                            payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                            this bankruptcy case.

                                                                    Dates of              Total amount paid        Amount you still owe        Was this payment for…
                                                                    payment

                                                                                                                                              ❑Mortgage
              Orion Lakes Mobile Home Park                          monthly                           $595.00                        $0.00
             Creditor's Name                                                                                                                  ❑Car
              47 Bluebird Hill Dr                                                                                                             ❑Credit card
             Number         Street
                                                                                                                                              ❑Loan repayment
              Orion, MI 48359-1807                                                                                                            ❑Suppliers or vendors
             City                        State       ZIP Code
                                                                                                                                              ✔Other lot rent
                                                                                                                                              ❑


  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                                 Dates of               Total amount paid   Amount you still owe     Reason for this payment
                                                                 payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




                    20-41208-mlo                    Doc 1          Filed 01/28/20             Entered 01/28/20 16:39:59                      Page 55 of 77
Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Debtor 1            Jamie                 Christine                Denunzio                                             Case number (if known)
                    First Name            Middle Name                Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Nature of the case                           Court or agency                                  Status of the case

                                                    Collection
    Case title       Galaxy International
                     Purchasing, LLC v Jaimie
                                                                                                52-3                                             ❑Pending
                                                                                                                                                 ❑On appeal
                                                                                               Court Name
                     C. Denunzio
                                                                                                700 Barclay Cir
                                                                                               Number       Street
                                                                                                                                                 ✔Concluded
                                                                                                                                                 ❑
    Case number 19-C00083
                                                                                                Rochester Hls, MI 48307-4515
                                                                                               City                       State      ZIP Code


                                                    Collection
    Case title       Midland Funding, LLC v
                     Jamie Denunzio
                                                                                                52-3                                             ❑Pending
                                                                                                                                                 ❑On appeal
                                                                                               Court Name

    Case number 17-C02198                                                                       700 Barclay Cir
                                                                                               Number       Street
                                                                                                                                                 ✔Concluded
                                                                                                                                                 ❑
                                                                                                Rochester Hls, MI 48307-4515
                                                                                               City                       State      ZIP Code


                                                    Collection
    Case title       Portfolio Recovery
                     Associates, LLC v Jamie
                                                                                                52-3                                             ❑Pending
                                                                                                                                                 ❑On appeal
                                                                                               Court Name
                     C. Denunzio
                                                                                                700 Barclay Cir
                                                                                               Number       Street
                                                                                                                                                 ✔Concluded
                                                                                                                                                 ❑
    Case number 17-C02070GC
                                                                                                Rochester Hls, MI 48307-4515
                                                                                               City                       State      ZIP Code




Official Form 107   20-41208-mlo               Doc Statement
                                                   1 Filed       01/28/20
                                                             of Financial          Entered
                                                                          Affairs for Individuals01/28/20       16:39:59
                                                                                                  Filing for Bankruptcy                  Page 56 of 77                     page 4
Debtor 1            Jamie                  Christine                Denunzio                                        Case number (if known)
                    First Name             Middle Name              Last Name

                                                    Nature of the case                         Court or agency                               Status of the case

                                                    Collection
    Case title        Portfolio Recovery
                      Associates, LLC v
                                                                                              52-3                                          ❑Pending
                                                                                                                                            ❑On appeal
                                                                                              Court Name
                      McKenzie, Jamie
                                                                                              700 Barclay Cir
                                                                                              Number       Street
                                                                                                                                            ✔Concluded
                                                                                                                                            ❑
    Case number 16C02764GC
                                                                                              Rochester Hls, MI 48307-4515
                                                                                              City                    State      ZIP Code


                                                    Collection
    Case title        Midland Funding LLC v
                      Denunzio, Jamie
                                                                                              52-3                                          ❑Pending
                                                                                                                                            ❑On appeal
                                                                                              Court Name

    Case number 16-C00622-GC                                                                  700 Barclay Cir
                                                                                              Number       Street
                                                                                                                                            ✔Concluded
                                                                                                                                            ❑
                                                                                              Rochester Hls, MI 48307-4515
                                                                                              City                    State      ZIP Code


                                                    Collection
    Case title        Chrisitian Financial Credit
                      Union v Denunzio, Jamie
                                                                                              52-3                                          ❑Pending
                                                                                                                                            ❑On appeal
                                                                                              Court Name

    Case number 16-C01156-GC                                                                  700 Barclay Cir
                                                                                              Number       Street
                                                                                                                                            ✔Concluded
                                                                                                                                            ❑
                                                                                              Rochester Hls, MI 48307-4515
                                                                                              City                    State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ❑No. Go to line 11.
    ✔Yes. Fill in the information below.
    ❑
                                                                     Describe the property                                    Date            Value of the property
                                                                    2019 Federal Tax Refund Garnishment
     US Department of Education                                                                                           4/2019                          $7,000.00
    Creditor’s Name

     PO Box 105028
    Number       Street                                              Explain what happened

                                                                    ❑Property was repossessed.
                                                                    ❑Property was foreclosed.
     Atlanta, GA 30348                                              ✔Property was garnished.
                                                                    ❑
                                                                    ❑Property was attached, seized, or levied.
    City                          State     ZIP Code


                                                                     Describe the property                                    Date            Value of the property

     Chase Bank                                                                                                           past year                         $100.00
    Creditor’s Name


    Number       Street                                              Explain what happened

                                                                    ❑Property was repossessed.
                                                                    ❑Property was foreclosed.
                                                                    ✔Property was garnished.
                                                                    ❑
    City                          State     ZIP Code                ❑Property was attached, seized, or levied.




                    20-41208-mlo               Doc 1         Filed 01/28/20            Entered 01/28/20 16:39:59                      Page 57 of 77
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Debtor 1            Jamie                  Christine                Denunzio                                        Case number (if known)
                    First Name             Middle Name              Last Name



  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                            Describe the action the creditor took                        Date action was     Amount
                                                                                                                         taken
    Creditor’s Name


    Number      Street



    City                         State     ZIP Code
                                                           Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600 per         Describe the gifts                                          Dates you gave       Value
     person                                                                                                             the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                           State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.




                    20-41208-mlo               Doc 1           Filed 01/28/20          Entered 01/28/20 16:39:59                   Page 58 of 77
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Debtor 1             Jamie                Christine                 Denunzio                                     Case number (if known)
                     First Name           Middle Name               Last Name

     Gifts or contributions to charities that      Describe what you contributed                               Date you                Value
     total more than $600                                                                                      contributed



    Charity’s Name




    Number     Street



    City                     State   ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and          Describe any insurance coverage for the loss                  Date of your loss       Value of property lost
     how the loss occurred                       Include the amount that insurance has paid. List pending
                                                 insurance claims on line 33 of Schedule A/B: Property.




 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                   Description and value of any property transferred           Date payment or         Amount of payment
     Lewis Law, PLLC                                                                                           transfer was made
    Person Who Was Paid
                                                                                                               12/23/2019                            $900.00
     PO Box 775
    Number     Street




     Clarkston, MI 48346
    City                     State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




Official Form 107
                    20-41208-mlo                Doc Statement
                                                    1 Filed       01/28/20 Entered 01/28/20 16:39:59
                                                              of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                 Page 59 of 77                      page 7
Debtor 1            Jamie                Christine                Denunzio                                        Case number (if known)
                    First Name           Middle Name              Last Name

                                                 Description and value of any property transferred               Date payment or        Amount of payment
     CC Advising, Inc                                                                                            transfer was made
    Person Who Was Paid
                                                                                                                12/23/2019                              $9.76
     703 Washington Ave.
    Number     Street




     Bay City, MI 48708
    City                    State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of any property transferred               Date payment or        Amount of payment
                                                                                                                 transfer was made
    Person Who Was Paid



    Number     Street




    City                    State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of property           Describe any property or payments received      Date transfer was
                                                 transferred                                 or debts paid in exchange                       made

    Person Who Received Transfer


    Number     Street




    City                    State   ZIP Code

    Person's relationship to you




                    20-41208-mlo               Doc 1       Filed 01/28/20            Entered 01/28/20 16:39:59                   Page 60 of 77
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
Debtor 1            Jamie                Christine                Denunzio                                          Case number (if known)
                    First Name           Middle Name              Last Name



  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of the property transferred                                             Date transfer was
                                                                                                                                               made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Last 4 digits of account number             Type of account or      Date account was            Last balance
                                                                                             instrument              closed, sold, moved, or     before closing or
                                                                                                                     transferred                 transfer

    Name of Financial Institution
                                                 XXXX–                                       ❑Checking
                                                                                             ❑Savings
    Number      Street
                                                                                             ❑Money market
                                                                                             ❑Brokerage
                                                                                             ❑Other
    City                    State   ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Who else had access to it?                     Describe the contents                        Do you still have
                                                                                                                                                 it?

                                                                                                                                               ❑No
    Name of Financial Institution                Name
                                                                                                                                               ❑Yes

    Number      Street                           Number       Street



                                                 City                   State     ZIP Code

    City                    State   ZIP Code




                    20-41208-mlo               Doc 1       Filed 01/28/20             Entered 01/28/20 16:39:59                   Page 61 of 77
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
Debtor 1            Jamie                 Christine                Denunzio                                              Case number (if known)
                    First Name            Middle Name               Last Name



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                      Who else has or had access to it?               Describe the contents                              Do you still have
                                                                                                                                                         it?

                                                                                                                                                       ❑No
    Name of Storage Facility                       Name
                                                                                                                                                       ❑Yes

    Number     Street                              Number      Street



                                                   City                   State    ZIP Code

    City                    State   ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                      Where is the property?                          Describe the property                              Value


    Owner's Name
                                                   Number      Street


    Number     Street

                                                   City                   State    ZIP Code


    City                    State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.



Official Form 107   20-41208-mlo               Doc Statement
                                                   1 Filed       01/28/20
                                                             of Financial          Entered
                                                                          Affairs for Individuals01/28/20       16:39:59
                                                                                                  Filing for Bankruptcy                   Page 62 of 77                      page 10
Debtor 1            Jamie                Christine                  Denunzio                                      Case number (if known)
                    First Name           Middle Name                Last Name

                                                   Governmental unit                       Environmental law, if you know it               Date of notice


    Name of site                                  Governmental unit



    Number       Street                           Number       Street


                                                  City                  State   ZIP Code


    City                    State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                       Environmental law, if you know it               Date of notice


    Name of site                                  Governmental unit



    Number       Street                           Number       Street


                                                  City                  State   ZIP Code


    City                    State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Court or agency                         Nature of the case                              Status of the case


    Case title
                                                  Court Name
                                                                                                                                           ❑Pending
                                                                                                                                           ❑On appeal
                                                                                                                                           ❑Concluded
                                                  Number       Street


    Case number
                                                  City                  State   ZIP Code




Official Form 107
                    20-41208-mlo               Doc Statement
                                                   1 Filed   of Financial Affairs for Individuals Filing for Bankruptcy
                                                                 01/28/20 Entered 01/28/20 16:39:59                             Page 63 of 77               page 11
Debtor 1             Jamie                  Christine                 Denunzio                                             Case number (if known)
                     First Name             Middle Name               Last Name
 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                        Date issued



    Name                                             MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




                    20-41208-mlo                 Doc 1        Filed 01/28/20               Entered 01/28/20 16:39:59                     Page 64 of 77
Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 12
Debtor 1           Jamie                Christine              Denunzio                                        Case number (if known)
                   First Name           Middle Name             Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘                 /s/ Jamie Christine Denunzio                   ✘
       Signature of Jamie Christine Denunzio, Debtor 1                  Signature of


       Date 01/26/2020                                                  Date




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).




                20-41208-mlo             Doc 1           Filed 01/28/20         Entered 01/28/20 16:39:59                     Page 65 of 77
 Fill in this information to identify your case:

  Debtor 1                   Jamie                    Christine          Denunzio
                             First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                          Eastern District of Michigan

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral                What do you intend to do with the property that secures a Did you claim the property as
                                                                              debt?                                                     exempt on Schedule C?

    Creditor’s                                                                ❑ Surrender the property.                                   ❑ No
    name:
                                                                              ❑ Retain the property and redeem it.                        ❑ Yes
    Description of
    property
                                                                              ❑ Retain the property and enter into a
                                                                                    Reaffirmation Agreement.
    securing debt:
                                                                              ❑ Retain the property and [explain]:




Official Form 108   20-41208-mlo                   Doc 1 Statement
                                                            Filedof01/28/20         Entered
                                                                    Intention for Individuals     01/28/20
                                                                                              Filing          16:39:59
                                                                                                     Under Chapter 7               Page 66 of 77                    page 1
 Debtor 1             Jamie                Christine              Denunzio                                        Case number (if known)
                      First Name            Middle Name           Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:              Orion Lakes Mobile Home Park                                                                         ❑ No
                                                                                                                                     ✔ Yes
                                                                                                                                     ❑
    Description of leased
    property:                   Lot rent for mobile home

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



✘                   /s/ Jamie Christine Denunzio                  ✘
    Signature of Debtor 1                                              Signature of Debtor 2


    Date 01/26/2020                                                    Date
            MM/ DD/ YYYY                                                      MM/ DD/ YYYY




Official Form 108   20-41208-mlo            Doc 1 Statement
                                                     Filedof01/28/20         Entered
                                                             Intention for Individuals     01/28/20
                                                                                       Filing          16:39:59
                                                                                              Under Chapter 7                   Page 67 of 77                    page 2
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           EASTERN DISTRICT OF MICHIGAN
                                                                 DETROIT DIVISION

IN RE: Denunzio, Jamie Christine                                                             CASE NO

                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       01/26/2020              Signature                                /s/ Jamie Christine Denunzio
                                                                          Jamie Christine Denunzio, Debtor




         20-41208-mlo               Doc 1         Filed 01/28/20              Entered 01/28/20 16:39:59                       Page 68 of 77
                                Advance America
                               1626 N Perry St
                               Pontiac, MI 48340-3310




                                AFNI, Inc.
                               PO Box 3517
                               Bloomington, IL 61702




                               Alliance One Receivables
                               Management
                               4850 E Street Rd Suite 300
                               Trevose, PA 19053-6600



                                Bankcard Services
                               Po Box 84049
                               Columbus, GA 31908-4049




                                Barclay Card Services
                               P.O. Box 8803
                               Wilmington, DE 19899




                                Barclays Bank Delaware
                               Po Box 8803
                               Wilmington, DE 19899-8803




                               C.U. Recovery
                               26263 Forest Blvd
                               Wyoming, MN 55092-8033




                               Capital One
                               26525 N Riverwoods Blvd
                               Mettawa, IL 60045-3440




20-41208-mlo   Doc 1   Filed 01/28/20   Entered 01/28/20 16:39:59   Page 69 of 77
                               Capital One Bank
                               Po Box 3004
                               Phoenixville, PA 19460-0919




                               Capital One Bank USA
                               15000 Capital One Drive
                               Henrico, VA 23238




                               Carson Smithfield, LLC
                               PO Box 9216
                               Old Bethpage, NY 11804




                               Chase Bank
                               PO Box 659732
                               San Antonio, TX 78265




                               Christian Financial
                               18441 Utica Road
                               Roseville, MI 48066




                               Christian Financial Credit
                               Union
                               35100 Van Dyke Ave
                               Sterling Hts, MI 48312-3553



                               Comcast Cable
                               PO Box 7500
                               Southeastern, PA 19398




                               Comenity Bank/Victorias
                               Secret
                               Po Box 182782
                               Columbus, OH 43218-2782




20-41208-mlo   Doc 1   Filed 01/28/20   Entered 01/28/20 16:39:59   Page 70 of 77
                               Convergent Outsourcing
                               800 SW 39th St.
                               PO Box 9004
                               Renton, WA 98057



                               Crown Asset Management,
                               LLC
                               3100 Breckinridge Blvd Ste 725
                               Duluth, GA 30096-7605



                                D & A Services
                               1400 E Touhy Ave Ste G2
                               Des Plaines, IL 60018-3338




                                David J. Canine
                               30150 Telegraph Rd Ste 444
                               Bingham Farms, MI 48025-4549




                                Joseph James Denunzio, Jr
                               46 Bluebird Hill Dr
                               Orion, MI 48359-1807




                                Jamie Christine Denunzio
                               46 Bluebird Hill Dr
                               Orion, MI 48359-1807




                                Dinning & Greve, PLLC
                               18441 Utica Rd Ste A
                               Roseville, MI 48066-4202




                               Elizabeth Smith,
                               Po Box 2044
                               Warren, MI 48090-2044




20-41208-mlo   Doc 1   Filed 01/28/20   Entered 01/28/20 16:39:59   Page 71 of 77
                               ERC
                               Po Box 23870
                               Jacksonville, FL 32241-3870




                                Financial Recovery Services,
                                Inc
                               PO Box 385908
                               Minneapolis, MN 55438



                                Fingerhut
                               PO Box 166
                               Newark, NJ 07101




                               Galaxy International
                               Purchasing, LLC
                               4730 S Fort Apache Rd Ste 300
                               Las Vegas, NV 89147-7947



                               Genpact Services LLC
                               PO Box 1969
                               Southgate, MI 48195-0969




                               Great American Finance Co.
                               20 N Wacker Dr Ste 2275
                               Chicago, IL 60606-3096




                               Great Lakes Borrower
                               Services
                               Po Box 7860
                               Madison, WI 53707-7860



                               Home Depot Credit Services
                               PO Box 790328
                               Saint Louis, MO 63179




20-41208-mlo   Doc 1   Filed 01/28/20   Entered 01/28/20 16:39:59   Page 72 of 77
                               KOHLS DEPARTMENT STORE
                               Po Box 3043
                               Milwaukee, WI 53201-3043




                               Lewis Law, PLLC
                               PO Box 775
                               Clarkston, MI 48346




                               Lowe's/Synchrony Bank
                               PO Box 965005
                               Orlando, FL 32896




                               Merrick Bank
                               Po Box 30537
                               Tampa, FL 33630-3537




                               Michigan Department of
                               Attorney General
                               G. Mennen Williams Building
                               7th Floor 525 W. Ottawa St.
                               Po Box 30212
                               Lansing, MI 48909-7712


                               Michigan Department of
                               Treasury
                               Third Party Withholding Unit
                               Po Box 30785
                               Lansing, MI 48909-8285


                               Midland Funding LLC
                               Po Box 1628
                               Warren, MI 48090-1628




                               Midland Funding, LLC
                               Elizabeth Smith, Andrew Perry, Stephanie
                               Pettway, Omar Najor
                               PO Box 2044
                               Warren, MI 48090-2044




20-41208-mlo   Doc 1   Filed 01/28/20    Entered 01/28/20 16:39:59        Page 73 of 77
                               N.A.R., Inc.
                               1600 W 2200 S Ste 410
                               W Valley City, UT 84119-7240




                               Nationwide Credit, Inc.
                               Po Box 26314
                               Lehigh Valley, PA 18002-6314




                               Northland Group, Inc.
                               PO Box 309846 Mail Code GLXD86
                               Minneapolis, MN 55439




                               Northstar Locations Services,
                               LLC
                               Attn: Financial Services Dept
                               4285 Genesee St
                               Cheektowaga, NY 14225-1943


                                Orion Lakes Mobile Home
                                Park
                               47 Bluebird Hill Dr
                               Orion, MI 48359-1807



                                PennCredit Corporation
                               2800 Commerce Drive
                               Harrisburg, PA 17110




                               Phillips & Cohen Associates,
                               Ltd
                               Mail Stop: 147 1002 Justison Street
                               Wilmington, DE 19801-5147



                                Pioneer
                               26 Edward St
                               Arcade, NY 14009-1012




20-41208-mlo   Doc 1   Filed 01/28/20   Entered 01/28/20 16:39:59    Page 74 of 77
                                PORTFOLIO RECOVERY
                                ASSOC
                               PO Box 12914
                               Norfolk, VA 23541



                                Portfolio Recovery
                                Associates, LLC
                               3250 W Big Beaver Rd Ste 124
                               Troy, MI 48084-2902



                                Portfolio Recovery
                                Associates, LLC
                               c/o Weber & Olcese. P.L.C.
                               3250 W Big Beaver Rd Ste 124
                               Troy, MI 48084-2902


                                QVC
                               PO Box 530905
                               Atlanta, GA 30353




                               Target Card Services
                               PO Box 660170
                               Dallas, TX 75266




                               U.S. Department of Education
                               National Payment Center
                               Po Box 790336
                               Saint Louis, MO 63179-0336



                               U.S. Trustee
                               211 W Fort St Ste 700
                               Detroit, MI 48226-3263




                               United Recovery Systems
                               5800 N Course Dr
                               Houston, TX 77072-1613




20-41208-mlo   Doc 1   Filed 01/28/20   Entered 01/28/20 16:39:59   Page 75 of 77
                                Walmart/Synchrony Bank
                               Po Box 530927
                               Atlanta, GA 30353-0927




                                Weber & Olcese, P.L.C.
                               3250 W. Big Beaver Road Suite 124
                               Troy, MI 48084




20-41208-mlo   Doc 1   Filed 01/28/20   Entered 01/28/20 16:39:59   Page 76 of 77
                                             UNITED STATES BANKRUPTCY COURT FOR
                                                THE EASTERN DISTRICT OF MICHIGAN


In Re:    Denunzio, Jamie Christine                                                    Case No.

                            Debtor(s).                                                 Chapter                         7
                                                /
                                                                                       Hon.


                                             STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                    PURSUANT TO F.R. BANKR.P. 2016(b)

The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:

   1.        The undersigned is the attorney for the Debtor(s) in this case.

   2.        The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]

              ✔
              ❑         FLAT FEE
              A.        For legal services rendered in contemplation of and in connection with this case, exclusive of the filing fee paid
                                                                                                                               $900.00

              B.       Prior to filing this statement, received
                              $900.00

              C.       The unpaid balance due and payable is
                             $0.00

              ❑         RETAINER
              A.       Amount of retainer received


              B.       The undersigned shall bill against the retainer at an hourly rate of       [Or attach firm hourly rate
                       schedule.] Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the
                       retainer.

   3.               $0.00         of the filing fee has been paid.

   4.         In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
              including: [Cross out any that do not apply.]

              A.       Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a
                       petition in bankruptcy;

              B.       Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

              C.        Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
                        thereof;

   5.         By agreement with the debtor(s), the above-disclosed fee does not include the following services:


   6.        The source of payments to the undersigned was from:

              A.        ❑        Debtor(s)’ earnings, wages, compensation for services performed

              B.        ✔
                        ❑        Other (describe, including the identity of payor)

   7.        The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's
             law firm or corporation, any compensation paid or to be paid except as follows:




Dated:                    01/26/2020                                      /s/ Lashonda S. Bourgeois-Lewis
                                                                     Lashonda S. Bourgeois-Lewis, Attorney for the Debtor(s)

Agreed:          /s/ Jamie Christine Denunzio
          Jamie Christine Denunzio, Debtor
               20-41208-mlo         Doc 1       Filed 01/28/20          Entered 01/28/20 16:39:59           Page 77 of 77
